DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 132 in para. [0040], line 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display device” in claims 1 and 18 and “input device” in claims 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of this office action “display device” will be interpreted as display found on a laptop, desktop, tablet, or other suitable computing device (see para. [0042]) and the “input device” will be interpreted as any device in which a clinician may interact with a computing device (see para. [0044]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a luminal network" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Applicant recites “a luminal network” in line 5 of claim 1 and it is unclear to the examiner whether the luminal network recited in dependent claim 3 is the same as the luminal network recited in claim 1. For the purpose of examination the luminal network recited in claim 3 is being interpreted as to be the same luminal network recited in claim 1.
Claims 4 and 5 depend from claim 3 rejected above and therefore inherit the 35 U.S.C. 112(b) deficiencies of their parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-10, 12, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Zhao et al. (US 2014/0187949, hereinafter Zhao).
Regarding claim 1, Zhao teaches a method for facilitating electromagnetic navigation bronchoscopy using ultrasound (para. 2), the method comprising: 
receiving, from an electromagnetic sensor (220) coupled to a distal portion of an extended working channel (fig. 2, sensor 220 is coupled to the distal end 218), an electromagnetic sensor signal value corresponding to a location of the distal portion of the extended working channel within a luminal network of a patient (para. 67, lines 6-10, “the position and orientation of the distal end portion 610 may be tracked, as described above, using sensor systems (e.g., position sensor system 220 and or the shape sensor system 222) interfaced with a tracking system (e.g., tracking system 206)” in order to track the distal end 610 the tracking system 206 must receive from the EM sensor 220 a position of the distal end within the luminal network 602); 
receiving ultrasound image data (para. 65, lines 3-6, “at 452, information is received from the image capture probe after the probe has been operated at the initial planned deployment location or at a target confirmation location”) from an ultrasound probe (606) that protrudes from the distal portion of the extended working channel (para. 67, lines 10-11, “the probe 606 is extended from the catheter 608”); 

receiving, by way of an input device, an instruction to store location data corresponding to a location of target tissue within the luminal network of the patient while at least a portion of the target tissue is shown in the ultrasound image (para. 77, lines 1-3, “at 510, after the target structure is detected by the probe 606, a clinician may identify the target structure in the image using a pointing device”); and 
in response to the receiving of the instruction, storing the location data corresponding to the location of the target tissue in a memory (para. 77, lines 6-8, “the location identified by the pointing device is identified and recorded as the pointer location data”), wherein the location data corresponding to the location of the target tissue is based on the received electromagnetic sensor signal value corresponding to the location of the distal portion of the extended working channel (para. 64, lines 15-17, “when the target structure is located, the location of the distal end of the flexible body 309 or image capture probe is recorded at the new location 322”).
Regarding claim 6, Zhao teaches the method of claim 1, as set forth above, further comprising: 
determining a location of a distal portion of the ultrasound probe based on the electromagnetic sensor signal value corresponding to the location of the distal portion of the extended working channel (para. 72, lines 6-9, “at 504, the probe 606 is inserted through the catheter 608 and the movement (i.e. insertion length) of the probe relative to the distal end portion 610 of the catheter is tracked”).

wherein the location of the ultrasound probe is determined based on the predetermined distance and the location of the distal portion of the extended working channel (para. 67, lines , “a tracked insertion length L is determined between the distal end portion 610 of the catheter and the imaging plane 612 of the probe” the position of the distal end portion 610 is already known so by knowing the distance from the distal end portion 610 and the imaging plane 612 which is the location of the ultrasound probe 606 means that the location of the probe 606 is also known with respect to the length L and the location of the distal portion of the extended working channel). 
Regarding claim 8, Zhao teaches the method of claim 6, as set forth above, further comprising receiving, from an additional electromagnetic sensor, coupled to the distal portion of the ultrasound probe (para. 67, lines 13-15, “the position and orientation of the probe 606 may be tracked using a positional sensor such as a 5 or 6 degree of freedom EM sensor located on the probe”), an additional electromagnetic sensor signal value corresponding to a location, within the luminal network of the patient, of the distal portion of the ultrasound probe, wherein the 
Regarding claim 9, Zhao teaches the method of claim 6, as set forth above, further comprising 
determining the location of the target tissue relative to the location of the distal portion of the ultrasound probe (para. 68, lines 4-5, “the target structure Pl is identified in the image frame of reference” the target structure is first identified in the image plane 612 with reference to the location of the distal portion of the ultrasound probe 606) and 
generating the location data corresponding to the location of the target tissue based on the location of the target tissue relative to the location of the distal portion of the ultrasound probe (para. 68, lines 3-5, “the image 650 has an image frame of reference and coordinate system (Xl, Yl, and Zl ). The target structure Pl is identified in the image frame of reference” the coordinates corresponding to the location of the target tissue Pl are determined in reference to the location of the distal portion of the ultrasound probe 606 before the coordinates are transformed into coordinates with reference to the patient or the catheter).
Regarding claim 10, Zhao teaches the method of claim 6, as set forth above, further comprising: 

determining, based on the processing of the ultrasound image data and the location of the distal portion of the ultrasound probe, the location of the target tissue within the luminal network of the patient (step 510 (para. 77), after the image is displayed on the screen the clinician selects the target tissue within the image which is then given a specific coordinate location in the image coordinate system which is referenced to the distal portion of the ultrasound probe 606).
Regarding claim 12, Zhao teaches the method of claim 1, as set forth above, further comprising displaying, by way of the display device, a virtual target representing the target tissue (para. 64, lines 6-7, “fig. 6, the virtual image 300 of target structure 302”).
Regarding claim 17, Zhao teaches the method of claim 1, as set forth above, further comprising: 
receiving, by way of the input device, an input indicating the location of the target tissue on the ultrasound image displayed on the display device (para. 77, lines 1-3, “at 510, after the target structure is detected by the probe 606, a clinician may identify the target structure in the image using a pointing device”); and generating the location data corresponding to the location of the target tissue based on the received input indicating the location of the target tissue on the ultrasound image (para. 77, lines 6-8, “the location identified by the pointing device is identified and recorded as the pointer location data”).
Regarding claim 18, Zhao teaches a system for facilitating electromagnetic navigation bronchoscopy using ultrasound (para. 2), comprising: 
an ultrasound probe (606); 

a display device (111); 
an input device (para. 26, lines 8-9, “the control device(s) 112 may include any number of a variety of input devices”); and 
a computer (para. 81, lines 1-3, “one or more elements in embodiments of the invention may be implemented in software to execute on a processor of a computer system such as control system 116”) including: 
a processor (para. 33, lines 1-2, “a control system 116 includes at least one processor (not shown)”); and 
a memory coupled to the processor, the memory having instructions stored thereon (para. 33, lines 5-8, “the control system 116 also includes programmed instructions (e.g., a computer-readable medium storing the instructions) to implement some or all of the methods described herein”) which, when executed by the processor, cause the computer to: 
receive, from the electromagnetic sensor (220), an electromagnetic sensor signal value corresponding to a location of the distal portion of the extended working channel within a luminal network of a patient (para. 67, lines 6-10, “the position and orientation of the distal end portion 610 may be tracked, as described above, using sensor systems (e.g., position sensor system 220 and or the shape 
receive ultrasound image data from the ultrasound probe (para. 65, lines 3-6, “at 452, information is received from the image capture probe after the probe has been operated at the initial planned deployment location or at a target confirmation location”), wherein the ultrasound probe (606) protrudes from the distal portion of the extended working channel (para. 67, lines 10-11, “the probe 606 is extended from the catheter 608”); 
display, by way of the display device (111), an ultrasound image based on the ultrasound image data (para. 77, lines 1-3, “at 510, after the target structure is detected by the probe 606, a clinician may identify the target structure in the image using a pointing device” for the clinician to be able to identify a target structure an image must first be displayed on a screen); 
receive, by way of the input device, an instruction to store location data corresponding to a location of target tissue within the luminal network of the patient while at least a portion of the target tissue is shown in the ultrasound image (para. 77, lines 1-3, “at 510, after the target structure is detected by the probe 606, a clinician may identify the target structure in the image using a pointing device”); and 
in response to receipt of the instruction, store the location data corresponding to the location of the target tissue in the memory (para. 77, lines 6-8, “the location identified by the pointing device is identified and recorded as the 
Regarding claim 19, Zhao teaches a non-transitory computer-readable medium storing
Instructions (para. 33, lines 5-8, “the control system 116 also includes programmed instructions (e.g., a computer-readable medium storing the instructions) to implement some or all of the methods described herein”) that, when executed by a processor, cause the processor to perform a method for facilitating electromagnetic navigation bronchoscopy using ultrasound (para. 2), the method comprising: 
receiving, from an electromagnetic sensor (220) coupled to a distal portion of an extended working channel (fig. 2, sensor 220 is coupled to the distal end 218), an electromagnetic sensor signal value corresponding to a location of the distal portion of the extended working channel within a luminal network of a patient (para. 67, lines 6-10, “the position and orientation of the distal end portion 610 may be tracked, as described above, using sensor systems (e.g., position sensor system 220 and or the shape sensor system 222) interfaced with a tracking system (e.g., tracking system 206)” in order to track the distal end 610 the tracking system 206 must receive from the EM sensor 220 a position of the distal end within the luminal network 602); 

displaying an ultrasound image based on the ultrasound image data (para. 77, lines 1-3, “at 510, after the target structure is detected by the probe 606, a clinician may identify the target structure in the image using a pointing device” for the clinician to be able to identify a target structure an image must first be displayed on a screen); 
receiving an instruction to store location data of target tissue within the luminal network of the patient while at least a portion of the target tissue is shown in the ultrasound image (para. 77, lines 6-8, “the location identified by the pointing device is identified and recorded as the pointer location data” the clinician is identifying the target region of interest on the ultrasound image displayed on the display device); and  - 33 -PATENT APPLICATION Attorney Docket No.: C00014638US01 (00017-01009US00) 
in response to the receiving of the instruction, storing location data corresponding to the location of the target tissue in a memory (para. 64, lines 15-17, “when the target structure is located, the location of the distal end of the flexible body 309 or image capture probe is recorded at the new location 322”).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Duindam et al. (US 2020/0078103, hereinafter Duindam et al.).
Regarding claim 2, Zhao teaches the method of claim 1, as set forth above, further comprising displaying by way of the display device (300), a marker (302 and 302’) indicating the 
Zhao does not teach displaying, by way of the display device, a survey window adjacent to the ultrasound image; and displaying an image in the survey window.
However, 
Duindam et al. teaches displaying (400), by way of the display device (110), a survey window (420) adjacent to the ultrasound image (para. 37, lines 1-5, “display system 110 may present images of a surgical site recorded pre-operatively or intra-operatively using image data from imaging technology such as…ultrasound” and para. 64, lines 12-14, “the camera probe providing image data that is displayed via a multi-modal graphical user interface 400 in the traversal mode” the ultrasound image would be displayed in window 410); and displaying an image in the survey window (para. 80, lines 4-5, “window 600 may correspond to virtual global view window 420” and (para. 83, lines 1-2, “a current target location 630 is displayed in window 600”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhao to have displayed, by way of the display device, a survey window adjacent to the ultrasound image; and displaying an image in the survey window. One of ordinary skill in the art would have been motivated to make this modification in order to view both the ultrasound image view and a window showing the location of the target at the same time, as recognized by Duindam et al. 
Regarding claim 16, Zhao teaches the method of claim 12, as set forth above. 

However,
Duindam et al. teaches wherein an attribute of the displayed virtual target changes based on changes in the location of the distal portion of the extended working channel within the luminal network of the patient (para. 92, lines 4-6, “the color, size, shading, and/or transparency of target location 910 may vary depending on the distance between the distal end of the elongate device and target location 910”)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhao to have the attribute of the displayed virtual target changes based on changes in the location of the distal portion of the extended working channel within the luminal network of the patient. One of ordinary skill in the art would have been motivated to make this modification to know how far the distal end of the extended working channel is away from the target location, as recognized by Duindam et al.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of  Duindam et al. as applied to claim 2 above, and further in view of Zhao et al. (US 2019/0365199, hereinafter Zhao ‘199.).	
Regarding claim 3, modified Zhao teaches the method of claim 2, as set forth above.
Modified Zhao does not teach receiving, from the electromagnetic sensor at a plurality of distinct times, a plurality of electromagnetic sensor signal values corresponding to a respective plurality of locations of the distal portion of the extended working channel within a luminal 
However, 
Zhao ‘199 teaches (figs. 8 and 9) receiving, from the electromagnetic sensor at a plurality of distinct times, a plurality of electromagnetic sensor signal values corresponding to a respective plurality of locations of the distal portion of the extended working channel within a luminal network of a patient (para. 76, lines 9-14, “when distal end 618 of elongated device 610 is traversed along the passageways of patient P, such as along the airways of the lungs of patient P, data from shape sensor 614 and or one or more other sensors, such as an EM sensor, on elongated device 610 is used to determine the location of distal end 618” although it is mentioned that the location of distal end 618 is determined by the shape sensor 614 Zhao ‘199 discloses that EM sensors could be used instead, para. 68, lines 18-19, “point gathering instrument 604 may use EM sensors, shape-sensors, and/or other sensor modalities”); 
storing in the memory the plurality of electromagnetic sensor signal values (para. 77, lines 4-8, “the data points D may be stored in memory as data sets or point pools with coordinates, timestamps, sensor IDs, respiration phase information insertion distance, and/or the like. The data points D may correspond to location data for distal end 618”); and 
displaying, in the survey window (para. 90, lines 3-4, “displaying images similar to FIGS. 8 and 9 on a user interface display”), a plurality of markers (points D) indicating the plurality of locations of the distal portion of the extended working channel (para. 77, lines 7-8, “the data points D may correspond to location data for distal end 618”), respectively.

Regarding claim 4, modified Zhao teaches the method of claim 3, as set forth above. Zhao ‘199 further teaches one of the plurality of electromagnetic sensor signal values corresponding to one of the plurality of locations of the distal portion of the extended working channel is stored when the one of the plurality of locations is a predetermined distance from a previously stored location of the distal portion of the extended working channel (para. 103, lines 1-2, “the system may quantize and track the insertion distance of the medical device” and para. 105 which provides an example of setting the quantized distance and inserting the extended working channel exactly that amount before recording the next location of the sensors. When the extended working channel is inserted the quantized distance, the first sensor (which is located at the distal end of the extended working channel) is additionally marking a new location exactly a predetermined distance from the location it previously stored).

Regarding claim 5, modified Zhao teaches the method of claim 3, as set forth above.
Modified Zhao does not teach changing an attribute of the marker indicating the location of the target tissue.
However, 
Duindam et al. further teaches changing an attribute of the marker indicating the location of the target tissue (para. 84, lines 8-11, “the size, color, texture, shade, and/or transparency of target locations 640 may be different from the attributes of current target location 630 as to make them distinguishable”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by modified Zhao to change an attribute of the marker indicating the location of the target tissue. One of ordinary skill in the art would have been motivated to make this modification to distinguish the current target from other targets, as recognized by Duindam et al.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Brown et al. (US 2016/0000302, hereinafter Brown et al.).
Regarding claim 11, Zhao teaches the method of claim 1, as set forth above. 

However, 
Brown et al. teaches generating the location data corresponding to the location of the target tissue based on the electromagnetic sensor signal value corresponding to the location of the distal portion of the extended working channel at a time the instruction to store the electromagnetic sensor signal value corresponding to a location of target tissue is received. (para. 80, lines 4-10, “the clinician may decide to activate the ‘mark position’ button 502 of either the peripheral navigation 456 (fig. 9) or the target alignment tab 458 (fig. 10) in step S328 to virtually mark the current position of the virtual probe 479 where the registered position of the virtual probe 479 corresponds to the current location of the distal tip 93 of LG 92”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhao to generate the location data corresponding to the location of the target tissue based on the electromagnetic sensor signal value corresponding to the location of the distal portion of the extended working channel at a time the instruction to store the electromagnetic sensor signal value corresponding to a location of target tissue is received. One of ordinary skill in the art would have been motivated to make this modification to allow a user to return to the same location during subsequent procedures, as recognized by Brown et al.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Donhowe et al. (US 2017/0265952, hereinafter, Donhowe et al.). 

Zhao does not teach generating an overlay representation of a location within the luminal network of the patient where a biopsy has been taken; and displaying the overlay representation on a corresponding portion of the virtual target.
However, 
Donhowe et al. teaches (fig. 7) generating an overlay representation of a location within the luminal network of the patient where a biopsy has been taken (para. 71, lines 5-7, “a first engagement point P1 is the location of the first procedure (e.g. the first biopsy location)”); and
displaying the overlay representation on a corresponding portion of the virtual target (as seen in fig. 7 point P1 is displayed on a specific portion of the target region 452).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhao to have generated an overlay representation of a location within the luminal network of the patient where a biopsy has been taken; and displaying the overlay representation on a corresponding portion of the virtual target. One of ordinary skill in the art would have been motivated to make this modification in order to track the position in which a biopsy was taken to be of reference in case it needs to be used as a future target, as recognized by Donhowe et al. 
Regarding claim 14, modified Zhao teaches the method of claim 13, as set forth above, further comprising by way of the input device (112), an input indicating that a current location of the distal portion of the extended working channel within the luminal network of the patient corresponds to the location of the target tissue (para. 64, lines 15-17, “when the target structure is located, the location of the distal end of the flexible body 309 or image capture probe is recorded at a new location 322”). 

However, 
Donhowe et al. teaches the recorded location of the target tissue being the location where a biopsy has been taken (504 in fig. 8 and para. 72, lines 11-12, “the first engagement point may be a first biopsy location”); and
in response to the receiving of the input, identifying a location within the virtual target representing the location where the biopsy has been taken within the luminal network of the patient (para. 71, lines 5-7, “a first engagement point P1 is the location of the first procedure (e.g. the first biopsy location)” as seen in fig. 7 point P1 is displayed on a specific portion of the target region 452).
See motivation for claim 13 above.
Regarding claim 15, modified Zhao teaches the method of claim 14, as set forth above. 
Modified Zhao does not teach indicating a location within the virtual target where a biopsy needs to be taken.
However, 
Donhowe et al. teaches indicating a location within the virtual target where a biopsy needs to be taken (para. 63, lines 1-5, “a process 260 includes identifying specific target points within the target region at which to conduct the interventional procedure. For example, the specific points within the target region may be biopsy locations for sampling tissue”).
.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donhowe et al. (US 2014/0188440) teaches a method for identify a target tissue using an ultrasound and further deploying a biopsy tool to receive a sample from the target tissue
Donhowe et al. (US 2018/0235709) teaches using electromagnetic sensors to store a plurality of data points that correspond to the distal end of the extended working channel
Krimsky (US 2017/0325895) teaches inserting a tool into an extended working channel and measuring the distance the tool extends from the distal end of the working channel and the distance the tool is from the target tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793